Coulter, J.
All the errors assigned in this case were considered and disposed of in The Saving Fund v. Yard, and the Ins. Co. v. Northampton county, both decided at this term. Save only that in this case, the Bridge Company is chartered by the state of New Jersey, from which it is contended to be a sort of chartered libertine, owing no allegiance to Pennsylvania, although its place of business, and its receipt of profits, or toll-gathering, are in this state. But there is nothing in the objection. This state can tax all that is within its bounds, and which receives protection from its laws, unless exempted by the constitution of the United States, or of this state.
The company is chartered by this state, could not exist without license, nor could the bridge have been built, nor can it be maintained, by the laws of New Jersey alone. That New Jersey may impose a tax is probable. Of that, I say nothing whatever.
The company has assumed its own responsibilities, 'and must abide them: one of which is to be the subject of taxation in this state.
Judgment affirmed.